PER CURIAM.
There is no merit in any of the grounds advanced by the appellant for a reversal. The plaintiff did not resign prior to' March, 1907, and it is plain from the testimony of the defendant’s secretary that it was not understood that he had done so. The plaintiff’s cablegram of February 28th, in answer to the defendant’s cablegram to him of February 23d, was only an expression of an expectation to resign. After that the defendant’s letter of February 19th was received by the plaintiff, who at once (on March 3d) cabled that he would resume work and remain until the matters under discussion were séttled.
The claim that the proposals contained in the defendant’s cablegrams and letters of about the date mentioned were too indefinite to constitute a contract is doubtless correct; but it is not a question of whether a contract was entered into, but whether an existing con*883tract was terminated by the correspondence. It was not. sufficiently definite either to make or to end a contract. The parties were both left in the same situation after the correspondence as they were before, and it is plain that both so understood it. So far as the plaintiff’s living expenses are concerned, the defendant had paid them during all the months before the controversy arose, and it is too late now to take the position that they were not intended to be included under the agreement.
The judgment should be affirmed, with costs.